[KeySpan Letterhead] August 25, 2003 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ladies and Gentlemen: KeySpan Energy Canada Partnership (KECP), an indirect non-utility subsidiary of KeySpan Corporation (KeySpan), a registered holding company under the Public Utility Holding Company Act of 1935, as amended (the Act) and KeySpan Energy Facilities Limited (KEFL), an indirect non-utility subsidiary of KeySpan (collectively, the Applicants), filed an Application/Declaration on Form U-1/A, File No. 70-10126 (the Application) seeking authorization from the Securities and Exchange Commission (the Commission) for KEFL to acquire voting securities of Rimbey Pipe Line Co. Ltd. (the Transaction) pursuant to the terms described in the Application. On August 12, 2003, the Commission issued an order approving the Application in Holding Company Act. Rel. No. 27710 (the Order). This opinion is furnished in connection with Applicants filing of the Rule 24 Certificate of Notification with respect to the Transaction (Rule 24 Statement). I am general counsel to KeySpan and have acted as counsel to the Applicants in connection with the filing of the Application. In connection with this opinion, either I or attorneys under my supervision in whom I have confidence have examined originals or copies, certified or otherwise identified to my satisfaction, of such records and such other documents, certificates and corporate or other records as I have deemed necessary or appropriate as a basis for the opinions expressed in this letter. In my examination, I have assumed the genuineness of all signatures, the legal capacity of all persons, the authenticity of all documents submitted to me as original and the conformity to the original documents of all documents submitted to me as copies. As to any facts material to my opinion, I have, when relevant facts were not independently established, relied upon the statements contained in the Application or Rule 24 Statement. The opinions expressed below with respect to the Transaction described in the Application and Rule 24 Statement are subject to the following assumptions, qualifications, limitations, conditions and exceptions: A.The Transaction has been duly authorized and approved, to the extent required by the governing organizational documents and applicable laws, by the governing bodies of the Applicants and Rimbey Pipe Line Co. Ltd. ("Rimbey") or of the appropriate parent and/or subsidiary, as the case may be. B.No act or event other than as described herein shall have occurred subsequent to the date hereof which would change the opinions expressed below. C.
